Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered. 

Response to Amendment
Applicant’s submission filed 07/06/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1, 3-5 & 7-9 are currently pending. 

Response to Arguments
With regard to the 103 rejection:
Applicant has rolled up Claim 2 into Claim 1 and added a new limitation that requires additional search and consideration. 
Applicant’s arguments and amendments with regard to Claims 1, 3-5, 7-8 and new Claim 9 have been considered in light of the previous references of Cui , Ji and Inada and the new references of Wang and Liu  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-5 & 7-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the weight coupling shaft may be a threaded shaft and the fastening member may be a nut to maintain a constant test height” which is unclear as to whether the threaded shaft and the fastening member are required as the optional language of “may be” does not distinctly claim the optional structure.  Claim language must distinctly claim cited structure and either the term “may be”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (CN110208114; “Cui” translation provided for citations) in view of Bohlin (US 5565620:  Bohlin), Wang (CN 111198084; “Wang”), Li (CN113701972; “Li”) and in further view of Inada (JP 2010261765; “Inada” translation provided for citations).

Claim 1.  Cui discloses an elastic material vibration test apparatus (Fig. 1: shear-vibration test device, comprising a fixed rigid body frame 1, a hydraulic loading system, interface shear cartridge system, electromagnetic vibration table and data collecting system), comprising: a lower support plate (Fig. 1: plate 17) [0042:  having an upper surface  (Fig. 1: the upper surface of 17 holds the elastic material of soil) on which an elastic material to be tested is placed  [0022: pouring the mixing energy soil board as the structure panel 16 placed in the base 17] an upper support plate (Fig. 1: top horizontal surface of frame 4 at annotation 1) disposed above (Fig. 1:  top horizontal surface 4 is above the lower plate 17) the lower support plate (Fig. 1: plate 17) to be spaced apart (Fig. 1: top horizontal of 4 at annotation 1 is separated from lower plate 17) from the lower support plate (Fig. 1: 17)(Fig. 1: there is space between the upper plate 14 and the lower plate 17); a vibration generator (Fig. 1: 19 vibration table) disposed below the lower support plate (Fig. 1: lower plate 17)[0042] a pillar (Fig. 1:  verticals of the fixed rigid body frame 4 with top plate at annotation 1 to vibration table and base plate 17) connecting the lower support plate (Fig. 1: lower plate 17) and the upper support plate (Fig. 1: top vertical surface of frame 4 at annotation 1); a pressing rod (Fig. 1:  vertical pressure plate 8 & 21) configured to pass through [0039:  a threaded mounting hole and a circular opening are arranged in the center of the top, and two "L"-shaped fixed angle frames 4 are symmetrically arranged at the bottom] & [0043] the upper support plate (Fig. 1: Frame horizontal  top surface of frame 4 at annotation 1) and ascend and descend in a vertical direction [0044:  and the front-end probe is in contact with the vertical pressure head 8 for the observation of the vertical volume change of the soil body 10]; a pressing plate (Fig. 1: Sheer box 12 with attached 14 retaining plate)[0048: soil body 10 is pressurized by adjusting the hydraulic oil pump and pressure gauge of the hydraulic jack 5, and the final consolidation pressure is determined by the load cell 7, and the soil is monitored by the vertical displacement sensor 21] coupled to a lower end of the pressing rod (Fig. 1:  8 & 22 connected to 12 with attached plate 14) to press [0043:  flexible shear box 12 through the measuring rod 27, and is used to measure the stress at the contact surface between the soil and the structure] an upper surface of the elastic material (Fig. 1: test material 16 top surface in contact with plate 14); a first vibration sensor (Fig. 1: vibration generator 19 monitors vibration)[0017] installed on the lower plate (17) [0017:  Vibration force… A computer system that displays relative graphs of frequency, amplitude, and acceleration over time]; a second vibration sensor installed [0043:  In order to measure the real horizontal displacement of the structural panel 16, the handheld vibration measuring instrument is respectively arranged on the soil body 10, the contact surface (e.g. plate 14) or the structural panel to detect its displacement, velocity and acceleration] on the pressing plate (Fig. 1:  12 with retaining plate 14); and an output value [0017:  The electromagnetic vibration table is connected by a computer system that displays relative graphs of frequency, amplitude, and acceleration over time] for vibration damping performance of the elastic material  [0029: measuring a dynamic damping ratio]. 
 
Cui does not explicitly disclose:
an air bearing installed and supporting an outer surface of the pressing rod in a non-contact state.
one or more weights coupled to the pressing rod above the air bearing and a weight coupling shaft installed on an upper portion of the pressing rod and having a central axis coinciding with the pressing rod and a fastening member configured to fasten the one or more weights coupled to the weight coupling shaft.   
the weight coupling shaft may be a threaded shaft and the fastening member may be a nut to maintain a constant test height which the height of the pressed elastic material by adjusting the weight of the weights.  
a first and second vibration sensor with a controller configured to calculate an output value for vibration damping performance of the elastic material based on detection information of the first vibration sensor and the second vibration sensor.  

With regard to 1) Bohlin teaches an air bearing (Fig. 1: 15 air bearing) for vertical displacement of a pressing shaft (Fig. 1:  free shaft 8).  Zhao further teaches an air bearing (Fig. 1: 15 air bearing) supported on upper support plate (Fig. 1: Upper support plate) supporting an outer surface of the pressing rod (Fig. 1:  free shaft 8) in a non-contact state [Col. 4 lines 30-40:   The free shaft 8 is mounted in an air bearing 15 in the upper plate 4 of the stand. The air bearing 15 essentially consists of a porous carbon bearing, which is arranged with a gap round the free shaft 8. Compressed air is supplied to an outlet 16 and is injected through the carbon bearing and into the gap, the shaft being fixed with insignificant damping of the oscillations. Air bearings are commercially available as "Porous Carbon Air Bearings"].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Bohlin’s air bearing to support located on a top support plate and supporting  the outer surface of a free shaft  and place it on Cui’s upper support plate  with the air bearing  supporting the vertical displacement journal because the air bearing can be securely attached to a frame fixture to improve the maintainability of the device by reducing friction with the main shaft, reducing wear on the main shaft after long-term use, and reducing the impact on accuracy , reducing the uncertainty of introducing errors, and at the same time accurately controlling the pressure of the air-floating plate, and improving the technical indicators of the equipment [Bohlin Col. 4 lines  30-40 ].

With regard to 2):  Wang teaches an dynamic and static triaxial test apparatus  [0008] one or more weights (Fig. 1: weights multiple shown 5 ) coupled to the pressing rod (Fig. 1: rod 4) installed on an upper portion of the pressing rod (Fig. 1: weights 5 installed on upper rod 5 above the air bearing 8)  above the air bearing  Fig. 1: air bearing 8) [0029:  , the linear bearing 8 and the air pressure valve 9 are located on the upper cover plate of the outer pressure chamber 12, the linear bearing 8 is sleeved on the central dowel rod 4 and is located under the counterweight 5, and the central dowel rod 4 and the linear bearing 8 In the dynamic sealing process] bearing (8) and a weight coupling shaft installed on an upper portion of the pressing rod and having a central axis (4 upper) coinciding with the pressing rod (4 lower) [0037:  sample under static or dynamic load, a counterweight or a vibration exciter is applied to the upper part of the sample to simulate these two situations]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Wang’s counterweight offset providing weight for static and dynamic load’s with   Cui’s central pressing rod because applying weights provides a cost and space efficient test device with an established testing arrangement for use when additional air flow lines and separate control systems are space or cost prohibitive [Wang 0037].

With regard to 3) Li teaches a fastening member (Figs. 3 & 5:  4 threaded lock nut fastener) for securing the weights (5) configured to fasten the one or more weights (5) coupled to the weight coupling shaft (4), wherein the weight coupling shaft (4) may be a threaded shaft [0042 screw/threaded shaft] and the fastening member may be a nut [Fig. 5: 48 wing nut] [0026:  Referring to Figure 5 and Figure 1, the slip-knot screw assembly (4) consists of a lower block of the shaft support (41), a rotating shaft (42), an upper block of the shaft support (43), a slip-knot screw (45), and a round nut (46) , a washer (47) and a wing nut (48), the hinge screw (45) is installed on the rotating shaft (42), and the rotating shaft (42) consists of a pair of lower shaft support blocks (41) and a pair of shaft support upper blocks (43) ].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Li’s threaded shafts and wing nut fastener as a fastener for Cui’s as modified counter weight plates because   the fastener combination improves the efficiency arranging the weights using  quick attach guide rods and wing nuts, that cooperates with the table top fixing device to test the vibration transmission characteristics of the buffer material [Li 0007].

With regard to 4) Inada teaches a first vibration sensor (Fig. 1: 6a accelerometer on 25/5 lower plate) installed on the lower support plate (Fig. 1: lower plate 25/5); a second vibration sensor (Fig. 1: 6b accelerometer on upper plate 9) installed on the pressing plate (9); and a controller [0011 Detecting means] configured to calculate an output value for vibration damping performance of the elastic material [0011 It is characterized by being provided with a supporting means configured to be able to measure the pressure applied to the elastic member and a detecting means for measuring the vibration damping characteristic of the elastic member] based on detection information of the first vibration sensor and the second vibration sensor [0048 By measuring the magnitude of vibration of the attachment 5 and the support plate 9 at this time using the acceleration sensors 6a and 6b, the vibration damping characteristic of the elastic member 23 can be easily measured] and Inada provides direct pillar support between a vibration a pillar (Fig. 1: vertical support pillars)  that is directly connected between connecting the lower support plate (Fig. 1: lower plate 25/5) and the upper support plate (Fig. 1: lower plate 25/5).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Inada’s two installed vibration sensors accelerometers to each the lower support the upper support plate and controller processing for accelerometer data to determine the vibration damping characteristics of the elastic member as an arrangement to add to Cui’s lower plate and face plate members and processor because the arrangement improves the quality and repeatability of measuring elastic member responses to induced forces in order to determine elastic materials properties including level vibration suppression [Inada 0002].
Claim 5. Dependent on the elastic material vibration test apparatus according to claim 1.  Cui further discloses the lower support plate (Fig. 1 plate 17 is a grooved dish) comprises an accommodating groove (Fig. 1 plate 17 is an accommodating dish filled with material for testing] recessed from an upper surface (Fig. 1:  bottom plate of 17 is recessed from the top edge of the dish) thereof to accommodate a portion of a lower side of the elastic material (Fig. 1:  lower plate on the dish 17) [0022:  then pouring the mixing energy soil board as the structure panel 16 placed in the base 17], and the accommodating groove (Fig. 1: groove inset of dish 17) has a size corresponding to the elastic material [0022].  

Claim 8. Dependent on the elastic material vibration test apparatus according to claim 1.    Cui further discloses the lower support plate (Fig. 1:  17) comprises coupling holes (Fig. 1: bolts 18 represented by dark spots threaded through 17 to attach to the surface of 19) of a same pattern as a hole pattern of a vibrating member (Fig. 1:  surface of table 19) of a vibration generator so as to be coupled to the vibrating member [0042:  The electromagnetic vibrating table includes a table top 19 and a table body 20. A base 17 is connected above the table top 19 through mounting bolts 18, and a table body 20 fixedly connected to the corner frame 4 of the fixed rigid body frame 1 is provided below the table top 19].

    PNG
    media_image1.png
    549
    591
    media_image1.png
    Greyscale

Claims 3 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Bohlin, Wang, Li, Inada and in further in view of Ji (KR 20070041194; “Ji” translation provided for citations).
   
Claim 3. Dependent on the elastic material vibration test apparatus according to claim 1.  Cui further discloses the lower support plate (Fig. 1:  support plate 17), the upper support plate (Fig. 1:  top of frame 4), the pressing plate (Fig. 1:  12 & 14), installed such that centers (Fig. 1 shows the center of the top frame aligned with the pressing rod 21 & 8 and the pressing plate 12 & 14) thereof coincide with a central axis of the pressing rod (Fig. 1: pressing rod 8 & 21).
  
Cui does not explicitly disclose:
the one or more weights are 13Attorney Docket No. 048279-773001US (PATENT)provided in a disk shape and installed such that centers thereof coincide with a central axis of the pressing rod.

Ji discloses an elastic material test apparatus (Fig. 1: compressible air bearing 103).  Ji further teaches the one or more weights (Fig. 1: three weights 109) are 13Attorney Docket No. 048279-773001US (PATENT)provided in a disk shape (Fig. 1: weights 109 are disks)  and installed such that centers thereof coincide with a central axis of the pressing rod (Fig. 1:  107) [0015 a weight 109 that is placed on the upper portion of the bearing runner 107 and pressurizes the air bearing 103 and the air ejection surface of the air bearing 103 and the bearing runner 107 to detect the gap it has a plurality of gap sensors (111)].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Ji’s teaching from the prior art using weight offset for testing embodiment with with Cui’s central pressing rod because applying weights provides a cost and space efficient test device with an established testing arrangement for use when additional air flow lines and separate control systems are space or cost prohibitive [Ji 0015].
  
Claim 4. Dependent on the elastic material vibration test apparatus according to claim 3.  
Cui does not explicitly disclose:
the upper support plate has an outer diameter less than or equal to that of the lower support plate and the weights have an outer diameter less than that of the upper support plate and the face plate and an area greater than that of the upper surface of the elastic material.  

Ji teaches an elastic material test apparatus (Fig. 1: compressible air bearing 103).  Ji further teaches Ji further teaches the upper support plate (Fig. 1: u- shaped support on top on housing 101 and surrounding bearing runner 107) has an outer diameter equal to that of (Fig. 1: the u-shaped support is equal to the diameter of the lower plate 101 where the upper support is connected to the lower support plate) the lower support plate (Fig. 1: lower support plate 105)  and installed such that centers thereof coincide with a central axis (Fig. 1: central axis of 103 and 105  aligned with connecting bolt at central axis) the weights (Fig. 1: 109) have an outer diameter less than (Fig. 1: 109 weights are smaller than upper support full width of the device) that of the upper support plate (Fig. 1: u- shaped support on top on housing 101 and surrounding bearing runner 107) and the face plate (Fig. 1: bottom face of 107) and an area greater than that of the upper surface of the elastic material (Fig. 1: smaller than the bottom face plate of 107 is elastic material under test of an air bearing 103).  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Ji’s dimensions of smaller top width support plate relative to a larger base plate  and top weights sized within the lesser envelope of the upper and lower plates and of a size optimized to apply weight to the largest surface area of the surface of the test sample as dimensions for Cui’s support plates and as modified weigh plates because the dimensions improve reliability of the device by ensuring the diameters do not create a top heavy conditions known to exaggerate any induced noise and because applying a centrally located set of weights provides a cost and space efficient test device with an established testing arrangement for optimized and repeatable compression of the sample [Ji 0015].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cui in view Bohlin,   Wang, Li, Inada and in further view of Yang (CN106769036; “Yang”).

Claim 7. Dependent on the elastic material vibration test apparatus according to claim 1.  Cui does not explicitly disclose: 14Attorney Docket No. 048279-773001US 
an air supply device configured to supply compressed air to the air bearing; and a silencer installed at an air outlet of the air bearing.  

Yang teaches invention relates to the technical field of static pressure air thrust bearing testing, in particular to a static pressure air thrust bearing load test device and method [0002].  Yang further teaches an air supply device configured to supply compressed air to the air bearing  and a silencer (Fig. 2 muffler 3-4 at exhaust outlet) installed at an air outlet [0032 the air inlet of the static pressure air thrust bearing 9 through an air pipe in turn; The three-position four-way electromagnetic reversing valve 3-5 is equipped with the exhaust port O of the muffler 3-4; the main part includes the gantry support beam 5, the static pressure air thrust bearing 9, the base 11, and the workbench 10] of the air bearing (Fig. 1: air bearing 9 with pneumatic system 3).

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Yang’s muffler on a pneumatic outlet of an air bearing on Cui’s, as modified, airbearing because the muffler/silencer improves the testing device’s measuring accuracy of the test sample by reducing error inducing noise and vibration caused by exiting fluid at the exhaust. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cui in view Bohlin,   Wang, Li, Inada and in further view of Chen (CN106644516; “Chen”).

Claim 9.  Dependent on the elastic material vibration test of claim 1. Cui does not explicitly disclose:
the elastic material is a vehicle seat material.
Chen teaches testing (Fig. 1) [0009] on elastic material including vehicle seat material [0026:  the vehicle seat bumping and creeping test device includes a lower bracket 1, an upper bracket and a platform 5 for fixing the seat, wherein the upper bracket is fixed on the lower bracket 1, and the lower bracket 1 is square Framework].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Chen’s intended use of a vibration testing machine for testing an elastic material to configure Cui’s vibration testing device to test a vehicle seat material because a  vibration testing machines provide the generic capability  to property test an article and configuring the machine for testing a variety of materials expands the device’s commercial cost and overall testing cost using a generic vibration device base modified for different tested materials [Chen 0007].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        /ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856